107 F.3d 869
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond E. WASHINGTON, Plaintiff-Appellant,v.Warden BIDWELL;  P.J. Stevens;  Ms. Greene;  CaptainTyndall;  Lieutenant Lewis;  Lieutenant Temple;  Tilley,DHO;  Lieutenant Slayton;  Odom, Correctional Officer;Rifenbery, Correctional Officer;  Correctional OfficerTaylor;  Counsel or Steinquist;  Counselor Greene;  M.J.Bright;  Carter, Correctional Officer;  Robinson,Correctional Officer;  Alverado, Correctional Officer,Defendants-Appellees.
No. 96-7819.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided March 4, 1997.

Raymond E. Washington, Appellant Pro Se.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his civil actions under 28 U.S.C.A. § 1915(e)(2) (West Supp.1996), for making false allegations of poverty.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Washington v. Bidwell, Nos.  CA-96-1187-MJG;  CA-96-2025-MJG;  CA-96-2075-MJG;  CA-96-2076-MJG;  CA-96-2304-MJG;  CA-96-2494-MJG (D.Md. Nov. 7, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED